DETAILED ACTION
The following Office action concerns Patent Application Number 16/434,543.  Claims 1-14 are pending in the application.
Claim 14 has been withdrawn from consideration as being drawn to a non-elected invention.
Election/Restrictions
A restriction requirement was sent to the Applicant on February 22, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on April 22, 2021 and elected Group I, claims 1-13, with traverse.  The applicant also elected species of electrically conductive particles and solvent.  In traversing the restriction requirement, the Applicant argues that search and examination of the entire application could be conducted without serious burden.  However, examination of subject matter in different statutory categories, such as those claimed in the instant application, including a method and a composition, requires additional search and consideration for each limitation of the additional claims.  Such additional search and consideration constitutes a serious burden for the examiner.
Accordingly, claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) because the terms “the storage modulus” and “the loss modulus” lack antecedent basis.  MPEP § 2173.05(e).
Claim 7 is rejected under 35 U.S.C. § 112(b) because the term “such as” is indefinite.  It is unclear if the term “such as” indicates a required element.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. § 102 as being anticipated by, or, alternatively, under 35 U.S.C. § 103 as being obvious over Archer et al (US 2013/0209893).
Archer et al teaches a composition comprising conductive particles, polymer resin and carrier (solvent) (par. 80, 85, 107, 126).  The solvent includes propylene carbonate, which is known to have a boiling point of 242 ̊C (par. 126).  In an embodiment, the composition exhibits no crossover of storage modulus and loss modulus and the storage modulus is less than the loss modulus (Fig. 7).  The particles include silver and silica (par. 86).  The polymer includes polyesters (par. 80).
In an embodiment, the amount of particle and polymer is 0.1-70 % by weight and the amount of a lithium salt additive is 0.1-20 % by weight in the composition (par. 127).  The amount of solvent is obtained by subtraction to be about 10-99 % by weight.  The volume fraction of particle in a particle-polymer 
In the event that the above disclosure is not sufficiently specific to anticipate the above listed claims, the examiner submits that the selection of the recited components and amounts thereof would have been obvious to a person of ordinary skill in the art since Archers teaches a composition comprising each of the claimed components within the claimed ranges. 
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Archer et al (US 2013/0209893).
Archer et al teaches a composition comprising a catalyst as described above.  Archer et al does not teach the amount of catalyst.
However, the claimed amount of catalyst of 1-4 % would have been obvious because the optimum amount would have been determined by routine experimentation by a person of ordinary 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 13, 2021